—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Town of Islip dated December 17, 1996, which denied the petitioners’ application for certain area variances, the appeal is from a judgment of the Supreme Court, Suffolk County (Tanenbaum, J.), dated June 18, 1997, which annulled the determination and granted the petition on stated conditions.
*843Ordered that the judgment is reversed, on the law, with costs, the petition is denied, and the proceeding is dismissed, on the merits.
The petitioners added a second story to their house without obtaining a building permit, and later sought the necessary area variances in connection with the sale of the house as illegally restructured. In light of the self-created nature of the hardship which the petitioners now confront, and in light of the substantial nature of the multiple variances they request, we cannot conclude that the Zoning Board of Appeals acted irrationally or capriciously in denying the application (see, Town Law § 267-b [3] [b]; see also, Matter of McGlasson Realty v Town of Patterson Bd. of Appeals, 234 AD2d 462; Matter of Robbins v Seife, 215 AD2d 665; cf., Matter of Baker v Brownlie, 248 AD2d 527). Bracken, J. P., O’Brien, Copertino and Altman,' JJ., concur.